Order filed December 14, 2021




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-21-00593-CV
                                     ____________

                   IN THE INTEREST OF G.D.P., A CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-03419

                                     ORDER

      No reporter’s record has been filed in this case. The court reporter informed
this court that appellant has requested the reporter’s record be prepared. On
November 19, 2021, the clerk of this court notified appellant that we would consider
and decide those issues that do not require a reporter’s record unless appellant,
within 15 days of notice, requested and paid or made arrangements to pay the court
reporter for preparing the record and provided proof of same. See Tex. R. App. P.
37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                          2